DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution Reopened
In view of the Appeal Brief filed on 10/16/2020, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/ALEXEY SHMATOV/               Supervisory Patent Examiner, Art Unit 2123                                                                                                                                                                                         



Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, the independent claims each recite, “based on whether one or more categories of input data are above a threshold inefficiency.”  This subject matter was not found in the original disclosure.  Neither a “threshold” nor “inefficiency” are even recited in the original disclosure.  Examiner was also unable to find their equivalents either.  The closest part of the specification to this limitation can be found in tables 4-8 which disclose the terms “High,” “Medium,” and “Low.”  It appears that these terms indicate a level of data for a 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, the independent claims each recite, “comprising automatically identifying one or more patterns in the input data, quantifying the input data, and extracting insight data from the input data.”  This limitation is indefinite because the three elements cover the same scope.  For example, identifying a pattern is a way to quantify data or extract insight data.  The metes and bounds of this limitations is indefinite for this reason.
Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, the independent claims each recite, “based on whether one or more categories of input data are above a threshold inefficiency.”  This limitation is indefinite because it is unclear 
Claims 4, 8, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, exemplary claim 4 recites, “the incident type” without clear antecedent basis.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites:
receiving, by a system process optimizer device and via one or more communication networks, input data from one or more computing devices, wherein the input data comprises event data associated with one or more workflow processes performed in response to one or more incidents of a same incident type;
analyzing, by the system process optimizer device, the input data based on one or more pre-defined rules comprising automatically identifying one or more patterns in the input data, quantifying the input data, and extracting insight data from the input data;
generating inference data based on the analysis of the input data and one or more automation rules, wherein the workflow processes are not currently automated 
selecting at least one of the workflow processes, for which the inference data indicates that the workflow process is a candidate for automation, based on recommendation data generated based on the insight data; and
automating the selected at least one of the workflow processes.
Step 1: The claim is to one of the four enumerated statutory categories (i.e. a process, machine, manufacture, or composition of matter).  In this case, a process claim.
Step 2A Prong 1: The limitation of analyzing, by the system process optimizer device, the input data based on one or more pre-defined rules comprising automatically identifying one or more patterns in the input data, quantifying the input data, and extracting insight data from the input data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “the system process optimizer device,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “the system process optimizer device” language, “analyzing” in the context of this claim encompasses the user manually analyzing the input data based on pre-defined rules. 
Similarly, the limitation of generating inference data based on the analysis of the input data and one or more automation rules, wherein the workflow processes are not currently automated and the inference data comprises an indication as to whether each 
Similarly, the limitation of selecting at least one of the workflow processes, for which the inference data indicates that the workflow process is a candidate for automation, based on recommendation data generated based on the insight data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim element precludes the step from practically being performed in the mind.  For example, “selecting” in the context of this claim encompasses the user manually selecting a process as a candidate for automation. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element(s) – receiving, by a system process optimizer device and via one or more communication networks, input data from one or more computing devices, wherein the input data comprises event data 
automating the selected at least one of the workflow processes.
The device and communications network in the first step is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
Further, the claim recites receiving input data and automating a process. These step are recited at a high level of generality and amounts to mere data storing and automating, which is a form of insignificant extra-solution activity.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of device and communications network amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Further, the receiving step was considered to be extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decisions cited in ‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that the claimed receiving step is well-understood, routine, conventional activity is supported under Berkheimer. 
Further, the automating step was considered to be extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The reference Jackson et al, Automating the Mundane, discloses, “It is hard to imagine a world without automation. From the industrial revolution to the explosion of information technology (IT), automation has touched literally every industry, enabling us to work faster, more efficiently and with increased productivity. Today, automation has become such an integral part of business for many companies in many different industries.” and “IT automation, especially in its simple forms like scripts and macros, has been around for years.”  These excerpts disclose that automating is well-understood, routine, conventional activity.  Thereby, a conclusion that the claimed automating step is well-understood, routine, conventional activity is supported under Berkheimer. In the alternative, the act of automation is not indicate of integration into a practical application under prong two and not indicative of an inventive concept (aka “significantly more”) because it’s categorized as – “Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea” - see MPEP 2106.05(f).
Conclusion: The claim is not patent eligible. 

This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements.  Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, no additional elements are cited.  Accordingly, the claim is not patent eligible.
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 3 recites, wherein the input data is further received, via the one or more communication networks, from one or more source computing devices in addition to the computing devices and further 
This judicial exception is not integrated into a practical application. In particular, the claim recite the additional elements of data is further received, via the one or more communication networks, from one or more source computing devices in addition to the computing devices.  The data is further received, via the one or more communication networks, from one or more source computing devices in addition to the computing devices is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using data is further received, via the one or more communication networks, from one or more source computing devices in addition to the computing devices amounts to no more than mere instructions to apply the exception using a generic computer 
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 4 recites, automatically replaying, by the system process optimizer device, the steps upon receipt of a subsequent incident of the incident type.  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, other than by the system process optimizer device, nothing in the claim limitation precludes the step from practically being performed in the mind.  For example, automatically replaying the steps upon receipt of a subsequent incident of the incident type encompasses the user manually automatically replaying the steps based upon a subsequent incident. 
This judicial exception is not integrated into a practical application. In particular, the claim recite the additional elements of recording, by the system process optimizer device, one or more steps determined from the event data.  The recording, by the system process optimizer device, one or more steps determined from the event data is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  This limitation is mere extra solution activity.

Claims 5-8 and claims 9-12 are rejected on the same grounds as claims 1-4, respectively.
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 13 recites, wherein the event data comprises a count of one or more mouse clicks or key strokes within one or more computer applications captured by an agent executed at one or more of the computing devices and the method further comprises comparing the count of one or more mouse clicks or key strokes to the threshold inefficiency to generate the inference data.  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, other than by an agent executed at one or more of the computing devices, nothing in the claim limitation precludes the step from practically being performed in the mind.  For example, the event data comprises a count of one or more mouse clicks or key strokes within one or more computer applications captured and the method further comprises comparing 
This judicial exception is not integrated into a practical application. In particular, the claim recite the additional elements of by an agent executed at one or more of the computing devices.  The by an agent executed at one or more of the computing devices is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using by an agent executed at one or more of the computing devices amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, the claim is not patent eligible.
Claims 15 and 17 are rejected on the same grounds as claim 13.
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 14 recites, transforming, by the system process optimizer device, the input data into a predefined format based on one or more data transformation rules.  The limitation, as drafted, is a process that, 
This judicial exception is not integrated into a practical application. In particular, the claim recite the additional elements of by the system process optimizer device.  The by the system process optimizer device is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using by the system process optimizer device amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, the claim is not patent eligible.
Claims 16 and 18 are rejected on the same grounds as claim 14.
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 19 recites, wherein the 
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements.  Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, no additional elements are cited.  Accordingly, the claim is not patent eligible.
Claims 20 and 21 are rejected on the same grounds as claim 19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitmore, U.S. Patent Application Publication 2013/0347003 in view of Peterson et al. (hereinafter Peterson), U.S. Patent 6,882,723.
Regarding Claim 1, Whitmore discloses a method for optimizing workflow processes associated with a system, comprising:
receiving, by a system process optimizer device and via one or more communication networks, input data from one or more computing devices, wherein the input data comprises event data associated with one or more workflow processes performed in response to one or more incidents of a same incident type [“receiving a workflow from a source component and receiving context and state information for an environment in which the workflow is to be performed” ¶4, 50; “workflows may support business processes or services, information technology services, industrial control processes, etc.” ¶16];
analyzing, by the system process optimizer device, the input data [“analyze the work order and the context/state information” ¶57] based on one or more pre-defined rules [“applying one or more automation rules to the context and state information” ¶4] 
generating inference data based on the analysis of the input data and one or more automation rules [“determine an appropriate level of automation” ¶54], wherein the 
selecting at least one of the workflow processes, for which the inference data indicates that the workflow process is a candidate for automation, based on recommendation data generated based on the insight data [“the ALE 350 may select an automation level modification plan” ¶70]; and
automating the selected at least one of the workflow processes [“upgrade the automation level” ¶72; “Level 2 correlates to a semi-automatic process “ ¶80; “Level 3 correlates to a primarily automated process” ¶80].
However, Whitmore fails to explicitly disclose comprising automatically identifying one or more patterns in the input data, quantifying the input data, and extracting insight data from the input data.
Peterson discloses comprising automatically identifying one or more patterns in the input data, quantifying the input data, and extracting insight data from the input data [“look for patterns or trends indicating areas in which there is inefficient or unnecessary use of agent time” col. 24, lines 57-59].

Given the advantage of discovering an inefficient use of a process or system in order to use automation on that process or system in order to increase its efficiency, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 2, Whitmore and Peterson disclose the method of claim 1.  Whitmore further discloses further comprising generating additional inference data based on an analysis of obtained iteration data to further optimize the automation of the selected at least one of the workflow processes [“Flexible automation provides for the following possibilities: (1) to maintain a prescribed, or default, automation level for the desired task; (2) to increase the level of automation for the desired task in order to gain efficiencies or productivity; and (3) to reduce the level of automation for the desired task (including escalating the task to human intervention), in order to mediate the affects or consequences of the tasks in relation to the business and technical objectives.” ¶22].

Regarding Claim 3, Whitmore and Peterson disclose the method of claim 1.  Whitmore further discloses wherein the input data is further received, via the one or more communication networks, from one or more source computing devices in addition to the computing devices [“distributed data processing system” ¶34; Fig. 1] and further 

Regarding Claim 4, Whitmore and Peterson disclose the method of claim 1.  Whitmore further discloses further comprising: 
recording, by the system process optimizer device, one or more steps determined from the event data [“recognize an input event and command, and carry out the sequence of steps” ¶52; “keep a historical record of actions taken” ¶67]; and 
automatically replaying, by the system process optimizer device, the steps upon receipt of a subsequent incident of the incident type [“a repetitive workflow” ¶79; “Level 3 correlates to a primarily automated process” ¶80].

Claims 5-8 are rejected on the same grounds as claims 1-4, respectively.  For claim 5, Whitmore further discloses comprising memory comprising programmed instructions stored in the memory and one or more processors configured to be capable of executing the programmed instructions stored in the memory [“one or more computer readable medium(s)” ¶25; “memory may comprise instructions” ¶6; “Data processing system 200 may be a symmetric multiprocessor (SMP) system including a plurality of processors in processing unit 206. Alternatively, a single processor system may be employed” ¶42].
Claims 9-12 are rejected on the same grounds as claims 1-4, respectively.  For claim 9, Whitmore further discloses non-transitory computer-readable medium having stored thereon instructions [“Any combination of one or more computer readable 

Regarding Claim 19, Whitmore and Peterson disclose the method of claim 1.  Whitmore further comprises wherein the event data comprises a frequency or type of one or more performed operations [“context and state information for an environment in which the workflow is to be performed” ¶4; “business processes or services, information technology services, industrial control processes, etc.” ¶16].

Claims 20 and 21 are rejected on the same grounds as claim 19.

Claims 13, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitmore and Peterson, further in view of Ferlitsch et al. (hereinafter Ferlitsch), U.S. Patent Application Publication 2010/0281188.
Regarding Claim 13, Whitmore and Peterson disclose the method of claim 1.  Whitmore further discloses the method further comprises comparing the count of one or more mouse clicks or key strokes to the threshold inefficiency to generate the inference data [“maintain, upgrade, or downgrade the automation level attribute based on the productivity of the user role associated with the process/task” ¶59; “human control introduces possible sources of error and is extremely inefficient” ¶18].

Ferlitsch discloses wherein the event data comprises a count of one or more mouse clicks or key strokes within one or more computer applications captured by an agent executed at one or more of the computing devices [“record information regarding event faults, errors, click counts, and other events” ¶2, 21].
It would have been obvious to one having ordinary skill in the art, having the teachings of Whitmore, Peterson, and Ferlitsch before him before the effective filing date of the claimed invention, to modify the combination to incorporate the input counting of Ferlitsch.
Given the advantage of analyzing input data to determine efficiency in order to be able to increase efficiency, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claims 15 and 17 are rejected on the same grounds as claim 13.

Claims 14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Whitmore and Peterson further in view of Maymir-Ducharme et al. (hereinafter Maymir), U.S. Patent Application Publication 2006/0112110.
Regarding Claim 14, Whitmore and Peterson disclose the method of claim 1.

Maymir discloses further comprising transforming, by the system process optimizer device, the input data into a predefined format based on one or more data transformation rules [“normalized” ¶4].
It would have been obvious to one having ordinary skill in the art, having the teachings of Whitmore, Peterson, and Maymir before him before the effective filing date of the claimed invention, to modify the combination to incorporate data normalization of Maymir.
Given the advantage of effectively exploiting data by normalizing the data to allow for comparable calculations with the data which increases efficiency and ease of use [Maymir: ¶4], one having ordinary skill in the art would have been motivated to make this obvious modification].

Claims 16 and 18 are rejected on the same grounds as claim 14.

Examiner’s Note
The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are .

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the references being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  Such references include:
Kennedy et al., U.S. Patent Application Publication 2011/0295631, discloses that automation eliminates human error and eliminates inefficiency.
Carolan et al., U.S. Patent 8,819,202, discloses human involvement in tasks can result in error and operating problems or inefficiencies.

Thonse et al., U.S. Patent Application Publication 2006/0174222, discloses identifying processes for automation, wherein a process is made of one or more activities, and an activity is made of one or more tasks.
Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections.  See 37 CFR §1.111(c).  Additionally when amending, in their remarks Applicant should particularly cite to the supporting paragraphs in the original disclosure for the amendments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H BEJCEK II whose telephone number is (571)270-3610.  The examiner can normally be reached on Monday - Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on (571) 270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/R.B./            Examiner, Art Unit 2123                                                                                                                                                                                            


/ALEXEY SHMATOV/           Supervisory Patent Examiner, Art Unit 2123